Citation Nr: 9925051	
Decision Date: 08/31/99    Archive Date: 09/08/99

DOCKET NO.  98-21 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.A.Mancini, Associate Counsel



INTRODUCTION

The veteran had active service from February 1974 until March 
1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 1997 rating determination by 
the Department of Veterans Affairs (VA) Regional Office (RO), 
located in Houston, Texas.


FINDING OF FACT

There is no competent medical evidence of record 
demonstrating a nexus between the veteran's currently 
diagnosed low back disability and his military service.


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
a low back disability is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

In the interest of clarity, the Board will discuss the 
relevant law and VA regulations. 
The factual background of this case will then be reviewed, 
followed by an analysis of the issue on appeal.

Relevant law and regulations
Service connection
In order to be entitled to service connection for a disease 
or disability, the evidence must reflect that a disease or 
disability was either incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 1999); 
38 C.F.R. § 3.303(a)(1998).  It is insufficient that an 
injury occurred in service alone, as there must be a current 
disability resulting from that condition or injury.  If there 
is no showing of a chronic condition during service, then a 
showing of continuity of symptomatology after service is 
required to support a finding of chronicity. 38 C.F.R. 
§ 3.303(b)(1998). 
Regulations provide that service connection may also be 
granted for any disease diagnosed after discharge from 
military service, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. §3.303(d)(1998); see also 
Cosman v. Principi, 3 Vet. App. 503, 505 (1992).
Well grounded claims 

The threshold question as to the veteran's claim is whether 
it is well grounded pursuant to 38 U.S.C.A. § 5107(a).  A 
well grounded claim is a plausible claim which is meritorious 
on its own or capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  There must be more 
than an allegation, as the claim must be supported by 
evidence that justifies a belief by a fair and impartial 
individual that the claim is plausible.  Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992).  The statutory duty to assist 
the veteran in the development of his claim does not arise 
unless a well grounded claim is presented.  Gilbert v. 
Derwinski, 
1 Vet. App. 49, 55 (1990).

To establish a well grounded claim, there must be competent 
evidence of a current disability (a medical diagnosis); 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence); and a nexus between the in-service 
injury or disease and the current disability.  Caluza v. 
Brown, 7 Vet. App. 498 (1995).

In determining whether a claim is well grounded, the 
claimant's evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  Where the determinative 
issue involves a question of medical diagnosis or medical 
causation, competent medical evidence to the effect that the 
claim is plausible or possible is required to establish a 
well grounded claim.  Lay assertions of medical causation 
cannot constitute evidence to render a claim well grounded 
under 38 U.S.C.A. § 5107(a).  If no cognizable evidence is 
submitted to support a claim, the claim cannot be well 
grounded.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993). 

Factual background

Upon entrance into the service in February 1974, the 
examination report noted that the veteran's spine and other 
musculoskeletal functions were normal.  Similarly, the 
November 1976 service discharge examination report indicates 
that the veteran's spine and other musculoskeletal functions 
were normal.

The service medical records show that in December 1976, the 
veteran complained of back pain and stiffness in the mornings 
for a period of eight to nine months.  The veteran had a desk 
job as clerk-editor, and stated that his morning backaches 
resolved upon exercise.  In a report of medical history dated 
February 1977, the veteran indicated that he had or had had 
recurrent back pain, and "low back pain" was noted on the 
report.

Upon separation from service in March 1977, the veteran 
signed a statement indicating that there was no change in his 
medical condition since his last examination.

A VA medical certificate dated in July 1984 indicates that 
the veteran complained of low back pain since 1975, while he 
was in the military.  Physical examination was essentially 
normal.  A radiographic report noted a normal spine.  The 
assessment was minor backaches.

Of record is a September 1991 VA radiology report.  The 
veteran has complained of back pain "on and off since he 
hurt his back in the military service."  X-rays showed a 
normal lumbosacral spine.

A VA medical certificate dated in August 1994 noted the 
veteran's back pain, on and off for years, and provided a 
diagnosis of lumbar strain.  The corresponding VA 
radiographic report was negative for lumbosacral spine 
problems.  A September 1994 medical certificate noted the 
veteran's low back pain, and also included a notation that 
the veteran reported that he was injured in service.  A 
subsequent VA medical certificate dated April 1995 noted the 
veteran's complaint of chronic lower back pain.

During the veteran's in-patient treatment for hepatitis in 
July 1997 a report noted the veteran's past medical history 
of low back pain for 12 years. 

In August 1997, the VA received the veteran's application for 
compensation, wherein he claimed a low back injury in 1975 
with residuals.  The veteran identified medical treatment for 
low back syndrome from 1977 to date at the Corpus Christi VA 
clinic. 

In November 1997, the RO denied the veteran's entitlement to 
service connection for a low back disability.  The veteran 
filed a notice of disagreement with this decision, and 
indicated that he was in the process of obtaining medical 
records in support of his claim.  In a May 1998 statement of 
the case, the RO informed the veteran that his claim was not 
well grounded.

In July 1998, the VA received the veteran's substantive 
appeal, in which he reiterated his contention that he had 
been treated at the Corpus Christi VA outpatient clinic, and 
that there were records since 1977.  The veteran stated that 
he was involved in a jeep accident during his military 
service in 1975, which caused his low back trauma.  The 
veteran requested that accident reports be obtained, but 
further stated that he did not recall filing an accident 
report or being questioned about the accident.


Analysis

The threshold question regarding a veteran's claim for 
service connection is whether the claim is well grounded 
pursuant to 38 U.S.C.A. § 5107(a).  In this case, the veteran 
claims that he suffers from a low back condition that was 
incurred during an in-service jeep accident. 

As noted above, under Caluza v. Brown, 7 Vet. App. 498 
(1995), three elements must be satisfied in order for a claim 
to be considered well grounded: competent evidence of a 
current disability (a medical diagnosis); incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence); and a nexus between the in-service injury or 
disease and the current disability. 

The first prong of the Caluza test has been met because the 
August 1994 VA medical certificate provides evidence of a 
lumbar strain.  The second prong of the Caluza test has also 
been met because there is evidence of back problems in 
service.  The veteran's service medical records refer to 
complaints of back pain while he served in the military.  The 
Board notes that the veteran's statements as to the back 
injury he reportedly sustained in a jeep accident in service 
are presumed to be credible for the limited purpose of 
determining the well groundedness of his claim pursuant to 
King, supra. 

While the Board recognizes the veteran's current disability, 
and evidence of the incurrence of injury in service, the 
third prong of the Caluza well groundedness test has not been 
met.  There is no competent medical evidence of record 
establishing a nexus between the veteran's in-service injury 
and his currently diagnosed lumbar strain.  The veteran's 
claim for service connection consists of personal statements 
that his back condition stems from a service-related jeep 
accident.  Since the veteran is a layperson without the 
benefit of medical training, his opinion as to medical 
matters such as the etiology of his current back disability 
cannot serve to well ground his claim.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992);  Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993). 

In Savage v. Gober, 10 Vet. App. 488, 497 (1997), the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") held that the "continuity 
of symptomatology" provision of 38 C.F.R. § 3.303(b) may 
obviate the need for medical evidence of a nexus between a 
present disability and service.  The only requirement is that 
there be medical evidence on file demonstrating a 
relationship between the veteran's current disability and his 
reported symptomatology, unless such a relationship is one as 
to which a lay person's observation is competent.  

Here, although the veteran complained of back pain in-
service, and on an off after service, no chronic back 
disability or disease entity was identified during service or 
for many years thereafter.  The Board additionally notes that 
the veteran himself indicated during his July 1997 VA 
hospitalization that his back problems started twelve years 
earlier, or in approximately 1984.  This is consistent with 
the 1984 medical records in the file but is inconsistent with 
a conclusion that back pathology existed continually after 
service.

The Board is of course cognizant of the veteran's contention 
that he was treated at VA medical facilities from his 
separation from service in 1977.  However, efforts on the 
part of VA to locate such records have been unavailing.  The 
Board also observes that the 1984 VA treatment records do not 
suggest that the veteran had previously sought medical 
treatment for his claimed back disability.

Further, and most significantly, no competent medical 
professional has related the veteran's symptoms of back pain 
to lumbar strain or otherwise to a disability incurred in 
service.  As noted above, the veteran himself is not 
competent to do so.

For the foregoing reasons, the third prong of the Caluza case 
has not been satisfied. Accordingly, the veteran's claim is 
not well grounded, and the benefit sought on appeal is 
denied. 


Additional matters

VA is under no further duty to assist the veteran in 
developing facts pertinent to his claim since it is not well 
grounded. 38 U.S.C.A. § 5107(a).  VA's duty to assist depends 
upon the particular facts of the case, and the extent to 
which VA has advised the claimant of the evidence necessary 
to support a VA benefits claim. Robinette v. Brown, 8 Vet. 
App. 69, 78 (1995).  The Court has held that the obligation 
exists only in the limited circumstances where the veteran 
has referenced other known and existing evidence.  Epps v. 
Brown, 9 Vet. App. 341, 344 (1996).  In this case, VA is not 
on notice of any known and existing evidence that would 
render the veteran's claim well grounded.  The Board's 
decision serves to inform the veteran of the kind of evidence 
which would be necessary to make his claim well grounded, in 
particular, competent medical nexus evidence.

As was mentioned above, the veteran reported the existence of 
VA medical records from 1977 to 1998, and the RO requested 
all records for that time period.  The RO obtained pertinent 
VA medical records for purposes of completing the file and 
preparing a supplemental statement of the case.  The earliest 
report received was dated in 1984, and noted a normal spine.  
No other VA records are shown to be available, nor has the 
veteran identified other records to well ground his claim.

The veteran has also requested VA to obtain records 
concerning the alleged jeep accident during service.  
Somewhat inconsistently, however, he has indicated that no 
accident report was filed.  In any event, the Board has 
conceded, for the purpose of determining whether the claim is 
well grounded, that the jeep accident took place. 

The veteran's representative contends on appeal that the VA 
must remand the veteran's claim for further development.  The 
representative cites VA Adjudication Procedure Manual M21-1 
for the proposition that VA must fully develop a claim 
before a decision is made as to its well groundedness.

The Board is required to follow the precedent opinions of the 
Court. 38 U.S.C.A. § 7269; see also Tobler v. Derwinski, 2 
Vet. App. 8, 14 (1991).  Subsequent to the revisions to the 
M21-1 manual, in Meyer v. Brown, 9 Vet. App. 425 (1996), the 
Court held that the Board is not required to remand a claim 
for additional development, prior to determining that a claim 
is not well grounded.  In Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997), the Court of Appeals for the Federal Circuit 
upheld the Court's interpretation of 38 U.S.C.A. § 5107(a), 
and held that VA has no duty to assist the claimant in the 
absence of a well grounded claim.  The Board is not bound by 
an administrative issuance that is in conflict with binding 
judicial decisions, and the Court's holdings on the issue of 
VA's duty to assist in connection with the well grounded 
claim determination are quite clear.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  The Board has determined, 
therefore, that, in the absence of a well grounded claim, VA 
has no duty to assist the veteran in developing his claim. 


ORDER

A well grounded claim not having been submitted, entitlement 
to service connection for a low back disability is denied.




			    ______________________________	
	Barry F. Bohan
	Member, Board of Veterans' Appeals



 

